The Chief Justice
delivered the opinion of the Court:
This is an appeal from the Orphans’ Court, and a motion is made to docket the case and dismiss, it for want of prosecution in this court.
*100It is not the practice of this court to docket a case when there is no record in this court and nothing to act upon— to order a case to be calendared, and then act upon it as if the record were here. Really, we have nothing to determine this motion by except the statement of counsel and the motion which is filed. If the appellant does not prosecute his appeal, the opposite party may apply to the Orphans’ Court to proceed to the settlement of the estate, if the appellant has not filed a supersedeas. It is for the appellee, if he wishes to proceed here, to file the proper papers'. There are proceedings that may be taken by the appellee when the appellant fails to prosecute his appeal probably; but we are without a record of what has been done in the Orphans’ Court, and must overrule the present motion.